Citation Nr: 0912875	
Decision Date: 04/07/09    Archive Date: 04/15/09

DOCKET NO.  06-31 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. M. Boehm, Law Clerk




INTRODUCTION

The Veteran had active service from August 1967 to August 
1969.

This appeal to the Board of Veterans' Appeals (Board) is from 
a December 2005 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Boise, Idaho.


FINDING OF FACT

The Veteran did not engage in combat in Vietnam, and his PTSD 
has not been attributed by competent medical evidence to any 
incident that occurred there or elsewhere during his military 
service.


CONCLUSION OF LAW

The Veteran's PTSD was not incurred in or aggravated by his 
military service.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 
2007); 38 C.F.R. §§ 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq (West 2007).  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2008).  That is, by letters dated in July 
2005, October 2005, and December 2005, the RO advised the 
Veteran of the evidence needed to substantiate his claim and 
explained what evidence VA was obligated to obtain or to 
assist the Veteran in obtaining and what information or 
evidence the Veteran was responsible for providing.  Thus, 
the Board finds that the RO has provided all notice required 
by the VCAA.  38 U.S.C.A. § 5103(a) (West 2007).  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

It equally deserves mentioning that the RO issued these VCAA 
notice letters prior to initially adjudicating the Veteran's 
claim in December 2005, the preferred sequence.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004) (Pelegrini II).  

The Board notes that the Veteran was not informed until after 
the initial adjudication that a downstream disability rating 
and effective date would be assigned if his claim was 
granted.  However, since the Veteran's claim for service 
connection for PTSD is being denied, no disability rating or 
effective date will be assigned.  Therefore there can be no 
possibility of any prejudice to the Veteran.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007); 
see also, Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

If there arguably is any deficiency in the notice to the 
Veteran or the timing of the notice it is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding the Board had erred by relying on various post-
decisional documents for concluding adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Court nonetheless determined the evidence established the 
Veteran was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).  

That is to say, if there was any deficiency in the notice to 
the Veteran, the Board finds that the presumption of 
prejudice on VA's part has been rebutted:  
(1) based on the communications sent to the Veteran over the 
course of this appeal, he clearly has actual knowledge of the 
evidence he is required to submit; and 
(2) based on his contentions and the communications provided 
to him by VA over the course of this appeal, he is reasonably 
expected to understand from the notices provided what was 
needed.  Sanders v. Nicholson, 487 F.3d 881 (2007), petition 
for cert. filed, No. 07-1209 (S. Ct. Mar. 21, 2008).  The 
Veteran has been represented throughout this appeal by an 
accredited Veteran's service organization, The Veterans of 
Foreign Wars of the United States, and the Veteran and his 
representative made arguments in the informal hearing 
presentation specifically addressing the applicable rating 
criteria that, if met, would entitle him to service 
connection for his PTSD.  This written testimony evidences 
their actual knowledge of the type evidence needed to support 
the claim.  Dalton v. Nicholson, 21 Vet. App. 23, 30-31 
(2007).

With respect to the duty to assist, the RO has secured the 
Veteran's service treatment records (STRs), service personnel 
records, private medical records, and VA medical records.  

The Board notes that an etiological opinion has not been 
obtained.  Under McLendon v. Nicholson, 20 Vet. App. 79 
(2006), in disability compensation (service connection) 
claims, the VA must provide a VA medical examination when 
there is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the Veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  Simply stated, the standards 
of McLendon are not met in this case because there is no 
indication that the Veteran's PTSD is associated with his 
period of active service.  

The Board finds that the evidence, discussed below, indicates 
that his alleged stressor is unverifiable.  The Board 
therefore concludes that a remand for an examination and/or 
opinion is not necessary to decide this claim because, even 
assuming PTSD is again diagnosed, there is no stressor to 
support this diagnosis.  See 38 C.F.R. § 3.159(c)(4) (2008).  
The Board finds no basis for obtaining a VA examination and 
medical nexus opinion.  38 U.S.C.A. § 5103A(d) (West 2007).

As there is no other indication or allegation that relevant 
evidence remains outstanding, the Board finds that the duty 
to assist has been met.  38 U.S.C.A. § 5103A (West 2007). 
It also deserves mentioning that, in an August 2005 letter, 
the Veteran indicated he had no other information or evidence 
to submit.  He therefore requested that his claim be decided 
as soon as possible.

Entitlement to Service Connection for PTSD

Service connection for PTSD requires:  (1) a current medical 
diagnosis of the condition in accordance with 38 C.F.R. 
§ 4.125(a) (i.e., DSM IV, presumed to include the adequacy of 
the PTSD symptomatology and the sufficiency of a claimed in-
service stressor), (2) credible supporting evidence that the 
claimed in-service stressor(s) actually occurred, and (3) 
medical evidence of a causal relationship between current 
symptomatology and the specific claimed in-service 
stressor(s).  See 38 C.F.R. § 3.304(f) (2008); Cohen v. 
Brown, 10 Vet. App. 128 (1997).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical evidence do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is resolved in favor of the 
Veteran.  38 U.S.C.A. § 5107(b) (West 2007).  
A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (a layperson without the appropriate medical 
training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007). 

If the evidence establishes the Veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the Veteran's service, the Veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f)(1) (2008).  See also 
38 U.S.C.A. § 1154(b) (West 2007) and 38 C.F.R. § 3.304(d) 
(2008) (regarding combat Veterans); Cohen v. Brown, 10 Vet. 
App. 128 (1997).

According to the DSM-IV criteria, a diagnosis of PTSD 
requires that the Veteran be exposed to a traumatic event, 
and that he/she experience a number of specified current 
symptoms.  The traumatic event, or stressor, involves 
experienced, witnessed, or being confronted with an event or 
events that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of self or 
others.  In addition, the response must involve intense 
feelings of fear, hopelessness, or horror.

If the Veteran did not engage in combat with the enemy, or 
the Veteran did engage in combat but the alleged in-service 
stressor is not combat related, the Veteran's lay testimony, 
by itself, is insufficient to establish the occurrence of the 
alleged 
in-service stressor.  Instead, the record must contain 
credible supporting evidence which corroborates the Veteran's 
testimony or statements.  Cohen, 10 Vet. App. at 147; Moreau 
v. Brown, 9 Vet. App. 389, 395 (1996).
With respect to the first requirement, the record shows the 
Veteran has been diagnosed with PTSD.  In this regard, a 
September 2005 private treatment record diagnosed PTSD based 
on the Veteran's reports of traumatic events while serving in 
Vietnam.  Thus, the first element of a successful PTSD claim 
has been established.  Therefore, the determinative issue in 
this case is whether the record contains credible supporting 
evidence that a claimed in-service stressor actually 
occurred, to support this PTSD diagnosis.  Ultimately, the 
record does not.

The evidence necessary to establish the occurrence of a 
stressor during service, to support a diagnosis of PTSD, 
varies depending on whether the Veteran "engaged in combat 
with the enemy."  Hayes v. Brown, 5 Vet. App. 60, 66 (1993).

In this case, no competent and credible evidence shows the 
Veteran engaged in combat with an enemy force.  Participation 
in combat, a determination that is to be made on a case by 
case basis, requires that the Veteran have personally 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99 (Oct. 18, 1999).  The 
Veteran's military personnel records show he served in 
Vietnam from April 1968 to October 1968.  His STRs make no 
reference to any treatment for any combat-related injuries.  
His service personnel records also show his military 
occupational specialty (MOS) was supply specialist.  His DD 
Form 214, Report of Transfer or Discharge, does not show that 
he was awarded any medals or commendations associated with 
valor or heroism while engaged in combat with an enemy 
force.  Consequently, the record must contain service records 
or other corroborative evidence that substantiates or 
verifies his testimony or statements as to the occurrence of 
the claimed stressors.  See West (Carlton) v. Brown, 7 Vet. 
App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).

The Veteran cites as one PTSD stressor witnessing civilian 
Vietnamese being run over while in the 4th Infantry Division 
during the Tet Offensive of 1968.  Additionally, during this 
time, the Veteran stated he saw a GI shoot a prostitute, and 
the Veteran then had to carry the prostitute to medical help.  
Further, the Veteran cites being a passenger in Long Bihn 
when the driver ran over 2 civilians.  The Veteran also 
stated that in Fort Ord, someone set off an explosive in the 
movie theater he was in, which resulted in someone losing 
their foot.  The RO submitted this information to the U. S. 
Army and Joint Service Records Research Center (JSRRC), known 
at the time as the U. S. Armed Services Center for Unit 
Records Research (CURR), to try and objectively verify this 
alleged event.  The JSRRC responded that the information 
provided by the Veteran was insufficient to verify the 
claimed in-service stressors.  Therefore, the Veteran's 
stressors were not independently confirmed.

The Veteran's STRs and service personnel records are 
unremarkable for any mention of the claimed stressor.  Post-
service, from March 2005 to October 2005, the Veteran was 
treated by a private physician and a private psychologist for 
his PTSD.  Specifically, in September 2005, the Veteran was 
diagnosed with PTSD.  Additionally, in November 2002, the 
Veteran was seen on one occasion by the Veteran Center.  And, 
as mentioned, the JSRRC has indicated that they are unable to 
confirm the Veteran's in-service stressor. 

In this case, no alleged in-service stressor has been 
independently verified, because the records fail to show the 
Veteran's direct participation in any of the alleged 
stressors, and he has failed to provide sufficient details 
concerning his alleged stressors to permit their objective 
corroboration.

It is important for the Veteran to understand that if there 
is no combat experience, or if there is a determination that 
the Veteran engaged in combat but the claimed stressor is not 
related to such combat, there must be independent evidence to 
corroborate the Veteran's statement as to the occurrence of 
the claimed stressor.  Doran v. Brown, 6 Vet. App. 283, 288- 
89 (1994).  The Veteran's testimony, by itself, cannot, as a 
matter of law, establish the occurrence of a non-combat 
stressor.  Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).

Moreover, a medical opinion diagnosing PTSD does not suffice 
to verify the occurrence of the claimed in-service stressors. 
 The determination of the sufficiency (but not the existence) 
of a stressor is exclusively a medical determination for 
mental-health professionals, who are "experts" and "presumed 
to know the DSM requirements applicable to their practice and 
to have taken them into account in providing a PTSD 
diagnosis."  Cohen, 10 Vet. App. at 140.  But the question of 
whether a stressor occurred is a factual, not medical, 
determination.  And, here, although the Veteran has received 
the required DSM-IV diagnosis of PTSD, there is no credible 
evidence verifying the occurrence of any of his claimed 
stressors, to support this diagnosis.  Credible supporting 
evidence of the actual occurrence of an in-service stressor 
cannot consist solely of after-the-fact medical nexus 
evidence.  See Moreau v. Brown, 9 Vet. App. 389, 396 (1996).

The fact that a Veteran, who had a noncombatant military 
occupational specialty, was stationed with a unit that was 
present while enemy attacks occurred would strongly suggest 
that he was, in fact, exposed to such attacks.  Pentecost v. 
Principi, 16 Vet. App. 124 (2002) (base subjected to rocket 
attacks during time that Veteran was stationed at the base). 
 In other words, the Veteran's presence with the unit 
at the time such attacks occurred corroborates his statement 
that he experienced such attacks personally.  A stressor need 
not be corroborated in every detail.  Suozzi v. Brown, 10 
Vet. App. 307, 311 (1997).  

In this case, however, following a comprehensive review of 
the evidence, the Board finds that the Veteran's stressors do 
not provide a basis to grant service connection for PTSD. 
 His statements, even in light of Pentecost and Suozzi, 
without specific time frames, names or locations to perform a 
search, his claimed stressors do not provide a basis to 
obtain more information regarding the alleged events or 
provide a basis to grant his PTSD claim without their 
independent verification.  There is simply no evidence of his 
claimed in-service stressors or any verifiable military 
process to research them.  In this regard, although he 
claimed that he participated in the Tet offensive in 1968, 
his personnel records show he was present during the Tet 
Counteroffensive IV and V but they provide no evidence that 
his unit had exposure to enemy attacks during this 
timeframe.  

Moreover, the evidence shows that he had a history of drug 
and alcohol use, multiple failed marriages and domestic 
violence, all of which he relates to his PTSD.  

Although the Veteran is competent to proclaim having 
experienced stressful events during service, his testimony of 
this is not credible given the lack of any objective evidence 
confirming his allegations.  See 38 C.F.R. § 3.159(a)(2); 
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 
Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); and 
Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing 
between competency ("a legal concept determining whether 
testimony may be heard and considered") and credibility ("a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted")).  

In short, as the Veteran has failed to produce credible 
supporting evidence that a claimed in-service stressor 
actually occurred, the Board finds that the preponderance of 
the evidence is against his claim of entitlement to 
service connection for PTSD.  

To summarize, there is insufficient evidence to conclude the 
Veteran engaged in combat in Vietnam, and his PTSD has not 
been attributed by competent medical evidence to any incident 
that occurred there or elsewhere during his military service.  
For these reasons and bases, the preponderance of the 
evidence is against his claim - in turn meaning there is no 
reasonable doubt to resolve in his favor and his claim must 
be denied.  See 38 U.S.C.A. § 5107(b) (West 2007); 38 C.F.R. 
§ 3.102 (2008); Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).


ORDER

The claim for service connection for PTSD is denied.



____________________________________________
L. M. BARNARD
Acting Vetterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


